ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_01_FR.txt. 74

DÉCLARATION DE M. LACHS

[Traduction]

La présente affaire me donne l’occasion de revenir sur le problème que
j'ai soulevé dans la déclaration que j’ai jointe, lorsque j'étais Président de
la Cour, à l’avis consultatif du 12 juillet 1973 concernant la Demande de
réformation du jugement n° 158 du Tribunal administratif des Nations Unies
(C.LJ. Recueil 1973, p. 214).

Il y a quatorze ans, j'ai émis des réserves sur la méthode actuelle de
contrôle des fonctions administratives au sein du Secrétariat de l’Orga-
nisation des Nations Unies. D’une part, j'ai fait observer que la procé-
dure était loin d’être satisfaisante et que l’on en n’était pas réduit à choisir
«entre un contrôle judiciaire du genre de celui qu'offre la présente
procédure et une absence totale de contrôle judiciaire». J’ai déclaré
que «si un choix doit être opéré c'est entre la méthode actuelle de contrôle
et une méthode plus efficace et exempte de difficulté»; j'ai ajouté:
«Je ne vois aucune raison impérative, ni en droit ni en fait, pour laquelle
l'adoption d’une meilleure méthode ne pourrait être envisagée.» D’autre
part, j'ai formulé une observation d’un caractère différent mais concer-
nant aussi la procédure de réformation des décisions administratives.
Jai relevé

«la différence qui existe entre les deux procédures de réformation,
celle que prévoit l’article XII du statut du Tribunal administratif
de l'OIT et celle qu’établit l’article 11 du statut du Tribunal adminis-
tratif des Nations Unies. Chacune d’elles a été acceptée par un cer-
tain nombre d’organisations, pour la plupart des institutions spécia-
lisées ; vu la coordination qui doit manifestement être assurée entre
ces organisations, appartenant presque toutes aux Nations Unies, il
est regrettable qu’il y ait des divergences quant à la nature de la pro-
tection accordée à leurs fonctionnaires... Il ne fait guère de doute que,
dans l'intérêt des administrations en question, des fonctionnaires et
des organisations elles-mêmes, les procédures devraient être uni-
formes.» Ibid.)

Je me plais à constater que ces observations ne sont pas restées sans
effet. De même que certaines suggestions faites par d’autres, elles ont eu
un écho à l’Assemblée générale des Nations Unies et à la Commission de
la fonction publique internationale; finalement, le 19 décembre 1978,
l’Assemblée générale a prié

«le Secrétaire général et ses collègues du Comité administratif de
coordination d’étudier la possibilité de créer un tribunal adminis-
tratif unique pour toutes les organisations appliquant le regime com-
mun et de faire rapport à ce sujet à l’Assemblée générale lors de sa
trente-quatriéme session » (résolution 33/119, sect. I, par. 2).

60
DEMANDE DE RÉFORMATION (DÉCL. LACHS) 75

Dans le rapport établi en réponse à la demande du comité administratif
de coordination, il est conseillé de ne pas prendre de mesures immédiates
pour fusionner le Tribunal administratif des Nations Unies et le Tribunal
administratif de l'Organisation internationale du Travail; en revanche il
est recommandé de poursuivre l'harmonisation. L'Assemblée générale a
alors demandé que des progrès soient accomplis dans ce sens, tout en
maintenant le but final, à savoir la création d’un tribunal unique. Des
consultations avec des conseillers juridiques d’organisations internatio-
nales ont eu lieu ensuite et un expert consultant a rédigé une étude sur la
question.

Il serait fastidieux d’énumérér toutes les étapes au cours desquelles le
Secrétariat de l'Organisation des Nations Unies et les conseillers juridi-
ques des organisations du système commun ont examiné la question en
détail. Finalement, après que de nouveaux rapports eurent été déposés, et
sur les instances réitérées de l’Assemblée, un ensemble de propositions
établi par le Secrétariat a été soumis à l’Assemblée générale, à sa trente-
neuvième session, mais elle en a reporté l’examen à sa quarantième ses-
sion, sur recommandation de la Cinquième Commission.

Ces propositions concernaient essentiellement l’harmonisation des sta-
tuts, règlements et pratiques des deux tribunaux. Elles marquaient donc
un net progrès vers l'objectif final que j’envisageais, à savoir la création
d’un tribunal unifié pour les organisations appartenant aux Nations
Unies.

A sa quarantiéme session, l’Assemblée générale a toutefois décidé (dé-
cision 40/465) de reporter pour la deuxième fois l’examen du rapport du
Secrétaire général relatif à la «possibilité de créer un tribunal adminis-
tratif unique» (cf. rapport A/40/471 du 23 juillet 1985, distribué précé-
demment sous la cote A/C.5/39/7 et Corr.1). Une décision définitive doit
donc encore être prise. La réforme entreprise reste à l’état de projet et elle
ne s’est traduite jusqu’à présent par aucune amélioration concrète. Je
n’ignore pas les difficultés particulières qu’a connues l’Assemblée en 1986
et qu’elle connaît encore mais j'espère sincèrement qu’elle prendra sous
peu des décisions concrètes qui dénoteront de véritables progrès vers l’ob-
jectif à atteindre.

Je me félicite de cette évolution, non seulement pour ce qu’elle repré-
sente en elle-même maïs aussi parce que l’Assemblée générale des Na-
tions Unies a tenu compte des observations formulées par un membre de
la Cour internationale de Justice, en vue de prendre des mesures législa-
tives à leur sujet. Cela montre que, dans l’exercice de ses fonctions, l’or-
gane juridiciaire principal de l'Organisation des Nations Unies peut non
seulement trancher des questions litigieuses ou donner des avis consulta-
tifs mais encore contribuer pratiquement à l’amélioration ou à la mise en
œuvre du droit dans le système des Nations Unies.

(Signé) Manfred LACHS.

61
